FILED
                              NOT FOR PUBLICATION                           DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHEN BEIBEI, a.k.a. Beibei Chen,                 No. 10-72484

               Petitioner,                       Agency No. A099-580-780

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Chen Beibei, a native and citizen of China, petitions pro se for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

         Substantial evidence supports the BIA’s finding that Beibei’s experiences in

China did not rise to level of past persecution. See Gu v. Gonzales, 454 F.3d 1014,

1020 (9th Cir. 2006) (detention, beating, and interrogation did not compel finding

of past persecution by Chinese authorities on account of religious practice);

Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (“[T]he possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial evidence.”)

(internal citations and quotation marks omitted). Substantial evidence also

supports the BIA’s finding that Beibei failed to demonstrate a well-founded fear of

future persecution. See Gu, 454 F.3d at 1022; Gonzalez-Hernandez v. Ashcroft,

336 F.3d 995, 1000 (9th Cir. 2003) (BIA may construe “an ambiguous or

somewhat contradictory country report”). Consequently, Beibei’s asylum claim

fails.

         Because Beibei failed to meet his burden of proof for asylum, he necessarily

failed to meet the higher burden of proof for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                            2                                   10-72484
      Finally, substantial evidence supports the denial of Beibei’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of a public official in China. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                     10-72484